Citation Nr: 0109940	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2) 
(2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in New Orleans, 
Louisiana.

The Board notes that on November 9, 2000, the President 
signed into law H.R. 4864, the "Veterans Claims Assistance 
Act of 2000." (VCAA)  The provisions, in effect, eliminate 
the "well-grounded" claims requirement. The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.). 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

The veteran claims that he should be granted pension benefits 
due to his non-service connected disabilities which prevent 
him from securing and maintaining  employment.  The veteran 
has numerous health complaints, however, he has not been 
granted a VA examination of all of his nonservice connected 
disorders. 

A letter dated October 1999 was received from Joseph Sarpy, 
Jr. M.D., which included a physical examination report.  It 
also noted treatment for soft tissue injuries; a history of 
depression; anxiety; kidney disease; and, dental disorders.  

The RO issued a January 2000 rating decision and a March 2000 
Statement of the Case (SOC) after reviewing this letter.  
However no examination was performed to determine the extent 
of the veteran's reported depression, and/or kidney disease. 

According to applicable regulations, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability which is claimed by the veteran.  See 38 C.F.R. 
Part 4 (2000); see also Roberts v. Derwinski, 2 Vet. App. 287 
(1992).  VA has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a 
schedular evaluation for each.  Id.  The United States Court 
of Appeals for Veterans Claims has held that VA adjudicators, 
when considering a claim for entitlement to pension benefits, 
must consider whether the veteran is unemployable as a result 
of a lifetime disability, i.e., an "objective" standard, or 
if the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, and 4.17 (2000); 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  On remand, all 
diagnosed disabilities should be rated according to the 
criteria set forth in the Schedule for Rating Disabilities 
and the diagnostic codes which were utilized in reaching the 
decision should be discussed.  

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the claim must be remanded to afford the 
veteran appropriate VA examinations for all of his 
disabilities to properly  adjudicate his claim.  Prior to 
scheduling such examinations, all outstanding treatment 
records must be associated with the claims folder.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant medical treatment for any 
of his disabilities, and whose records 
are not already associated with the 
claims file. All reasonable efforts to 
obtain such medical records identified by 
the veteran should be made.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. 

3. The veteran should be afforded a VA 
social and industrial survey to assess the 
veteran's employment history and day-to-
day functioning.  A written copy of the 
report should be associated with the 
veteran's claims file.

4. The RO should arrange for the veteran 
to undergo a VA pension examination, 
including evaluation by appropriate VA 
examiners, to determine the nature and 
extent of all disabilities found to be 
present.  The claims file must be made 
available to and reviewed by the 
examiner(s) prior to the requested study 
and the examination report(s) should 
reflect that such a review was made.  The 
examiner(s) must describe the impact of 
the veteran's disabilities on his 
industrial adaptability.  All appropriate 
diagnostic testing deemed necessary to 
render clinically supported diagnoses 
should be administered.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the veteran's recorded medical 
and vocational history.  Each examiner 
should describe what types of employment 
activities are limited because of the 
disorders and whether or not sedentary 
employment is feasible. In addition, if a 
psychiatric disorder is found, a global 
assessment functioning score should be 
assigned and an explanation as to what the 
assigned score means should be provided.  
If it is determined that the veteran is 
currently totally disabled, then the 
examiner(s) should provide an opinion as 
to whether the evidence indicates that 
each disability which contributes to the 
finding of a combined "total" disability 
is expected to continue throughout the 
veteran's lifetime at the same level or 
whether it may improve with treatment.  
The appellant's age may be considered.  A 
complete rationale for each opinion 
expressed must be provided. 

5.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

6. Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Court or Board directive is neither 
optional nor discretionary).  Where the 
remand orders of the Board or the Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

7.  Upon completion of the medical- 
evidentiary development matters listed 
above, the RO should then readjudicate 
the claim of entitlement to a permanent 
and total disability rating for pension 
purposes, to include whether further 
referral for extraschedular consideration 
is warranted.

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
which includes the percentage rating for 
each diagnosed disability; the 
appropriate diagnostic code with a 
discussion of its applicability; and a 
discussion of both the "average person" 
standard delineated in 38 U.S.C.A. § 
1502(a); 38 C.F.R. § 4.15 and the 
unemployability standards set forth in 38 
C.F.R. §§ 3.321(b)(2), 4.17 by which a 
permanent and total rating for pension 
purposes may be assigned.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



